FILED
                              NOT FOR PUBLICATION                             FEB 22 2010

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 SALVADOR AGUILAR-MORATAYA,                        No. 08-74864

                Petitioner,                        Agency No. A098-440-141

    v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                              Submitted February 16, 2010 **
                                San Francisco, California

Before: FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

         Salvador Aguilar-Morataya, a native and citizen of El Salvador, petitions for

review of a decision of the Board of Immigration Appeals dismissing his appeal




           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

jlf/Inventory
from the immigration judge’s denial of his applications for asylum, withholding of

removal and relief under the Convention Against Torture.

         We agree with the BIA’s conclusion that petitioner has not established

eligibility for asylum based on his membership is a particular social group. See

Santos-Lemus v. Mukasey, 542 F.3d 738, 745-47 (9th Cir. 2008) (rejecting as a

particular social group “young men in El Salvador resisting gang violence”). In

addition, substantial evidence supports the agency’s finding that petitioner did not

demonstrate the threats he received from gang members demanding money

established past persecution or a well-founded fear of future persecution on

account of his political opinion. See id. at 746-47.

         Because Aguilar-Morataya failed to demonstrate that he was persecuted on

account of a protected ground, we deny the petition as to the asylum and

withholding of removal claims. See Barrios v. Holder, 581 F.3d 849, 856 (9th Cir.

2006).

         Finally, we agree with the BIA that Aguilar-Morataya was not entitled to

CAT relief based on his failure to show that it is more likely than not that he would

be tortured if returned to El Salvador . See Santos-Lemus, 542 F.3d at 747-48.

         PETITION FOR REVIEW DENIED.




jlf/Inventory                              2                                      08-74864